Detailed Interview Summary
Applicant noted that the prior art of Dubowsky et al., US 7,411,331 has a plug and additional structure lacking in Applicant’s invention. The examiner maintained the position that the broadly claimed “shape-reconfigurable structure” reads on a number of structures irrespective of the inclusion of additional structure in the prior art. Even though Dubowsky includes a plug within the central hinge, the plug can reasonably be considered a part of the central hinge.
Also, the examiner found that Figs. 10 and 11A appear to disclose a multistable shape-reconfigurable structure comprising at least two bistable shape-reconfigurable structures as claimed in claim 14.
The examiner agreed that Dubowksy includes an intermediate structure (i.e. a plug) between the rigid first beam and the rigid second beam, such that the rigid first beam and rigid second beam of Dubowsky do not directly connect. As a result, the first and second beams pivot about two different axes along the central hinge.
The examiner further agreed that an amendment reflecting that the first rigid beam and the second rigid beam are adjoined along the central hinge such that the beams pivot about a common axis would overcome the prior art of Dubowksy. However, there must be support for the proposed claim language in the original disclosure and such an amendment will require further consideration.
Upon further consideration of the provisional application 62/328,290, the examiner agrees that there is sufficient support for the claimed invention. As such, Pasini et al., US 2017/0362414 is disqualified as prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENT W HERRING/Primary Examiner, Art Unit 3633